Title: To Benjamin Franklin from Madame Cramer, 10 December 1781
From: Cramer, Catherine de Wesselow
To: Franklin, Benjamin


ce 10 Xbre 1781.
J’ai reçû en leur tems, Monsieur, les lettres que vous m’avez fait l’honneur de m’écrire le 12 aoust & le 5 de 9bre; & si je n’y ai pas répondu plutôt, c’est que n’ayant rien d’important à vous mander, je n’ai pas voulu par discrétion distraire inutilement votre attention des grandes affaires qui vous occupent; à cette occasion, permettez-moi de vous féliciter de vos succès en Virginie. Votre indépendance me parait actuellement bien décidée, & si le terme de nos troubles était aussi celui de notre liberté, il est consolant de penser qu’on pourrait retrouver en Amérique pour ses enfans une Patrie libre. Je vous dirai, sans entrer dans des détails ennuyeux pour tout autre que pour des Génevois, que la crise de nos affaires s’approche, & que s’il y avait quelque moment assez critique pour mettre en danger la sûreté personnelle, vous pouvez être parfaitement tranquille sur votre petit fils pour qui je prendrai les mêmes précautions que pour mes propres Enfans. Je suis très contente de lui, à un peu de paresse d’esprit & d’indolence près: pour tâcher d’y remédier je lui ai donné, après son collège, un Maître de Latin fort habile, & sous lequel mon fils a fait en peu de tems beaucoup de progrès. Je n’ai pû jusques à présent être aussi utile à Mad. Montgomery, que je l’aurais désiré: je lui ai cherché sans succès une pension agréable; les conditions & les appartemens n’ayant pû lui convenir: Quand nous serons plus tranquilles & que tout le monde aura quitté la campagne, je chercherai à l’arranger mieux, car je la crois peu agréablement à plusieurs égards, chez une parente de Mr Marignac où elle s’est logée. J’aurais desiré pour sa tranquilité qu’elle allat passer l’hyver à Lauzanne en suisse, mais elle a préféré de rester ici. Dès que je serai rentrée à la ville, & que nous pourrons nous entendre, car elle ne sait point le français ni moi l’anglais, je serai très empressée de jouïr de sa société: votre recommandation, Monsieur, lui donne toute sorte de droits à mes services & à mon amitié.
Je n’ai pû refuser à un neveu de mon Mari, qui desire vivement de connaître un homme aussi célèbre que vous, de lui remettre cette lettre: c’est un jeune homme bon & aimable: j’espère que vous voudrez bien lui permettre d’avoir l’honneur de vous voir quelquefois pendant son séjour à Paris, & que vous agréerez le respect & tous les sentimens avec lesquels je suis Monsieur Votre très humble & très obéïssante servante
DE Wesselow Cramer.
